DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14, 16-18, & 21-23 are currently pending on the application, of which claims 1-4, 9, 12-14, & 16-18 are currently amended, claims 21-23 are newly added, and claims 15, & 19-20 are cancelled.
All previous rejections are withdrawn, but for the 35 U.S.C. 112(b) rejection to claim 17, in order to present a new grounds of rejection. Similarly, all previous drawing objections, but for the drawing objection to claim 4 is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The amended drawings filed 06/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figs.2B-2C which appears to showcase a nozzle that is adjustable from a 90 degree elbow & Figs.6C-6D which appears to showcase the water nozzle within the camera housing and not directing water towards the transparent surface of the camera. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of air nozzles ejecting air onto a portion of the transparent surface as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
More specifically, such claim language indicates multiple nozzles for the transparent surface (i.e. multiple nozzles for the single transparent surface), the no drawing showcases that a single transparent surface has multiple nozzles.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Upon further consideration the original objection to the drawings for not showcasing the positionally adjustable nozzle is withdrawn. Should the newly submitted drawings which contain the new matter, in regards to adjustable nozzle, be removed the previous drawing objection to the drawings WILL NOT be reinstated.
Specification
The amendment filed 06/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The description of Figs.2B-2C showing what appears to be a rotatable or extendable nozzle and Figs.6C-6D which appears to showcase the water nozzle within the camera housing and not directing water towards the transparent surface of the camera. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16-18, & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first component" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 17, applicant uses the term “adapted” regarding periodic ejection of a nozzle it is unclear if this limitation is meant to be positively recited or intended use. For examination purposes it will interpreted as intended use.
As to claim 21, applicant states that “a resulting pressure drop of the apparatus”, it is unclear as to how the apparatus itself has a pressure drop. For examination purposes, the limitation will be understood to mean a pressure drop at the air nozzle after an operation of the apparatus.
The remaining claims are rejected for their dependence on a previously recited claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-7, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Nielsen (US20180272996A1).
As to claim 1, Shirakura discloses a sensor cleaning system (abstract) comprising: a first air nozzle (Fig.1 ref 52b) that ejects air onto a transparent surface of the sensor assembly [0099]; a fluid line (Fig.1 see line from ref 49 to ref 52b & [0111]); a controller (Fig.1 combination of refs 10, 11, & 48) that is configured to control air flow strength (e.g. velocity and pressure) based on a dirtiness level [0125, 0173, & 0190] of the sensor (i.e. transparent surface), and control ejection of the fluid onto the transparent surface to be simultaneous (See Fig.2 rear fender lidar refs 56 with higher priority than rear lidar, indicating that it would occur before, in conjunction with [0152] stating simultaneous cleaning of multiple targets) with an ejection from a second air nozzle [0100] onto a non-adjacent surface (Fig.1 ref 56) and at a different time as an ejection from third air nozzle (Fig.1 ref 53b) onto an adjacent transparent surface (Fig.1 ref 53). Shirakura does not make any mention regarding the velocity or flow rate of the air with respect to vehicle velocity, however such a feature is known in the art as evidenced by Nielson. 
Nielsen discloses an art related cleaning system for transparent surfaces (abstract) wherein it is known to regulate air flow (i.e. pressure and velocity) based on the velocity a vehicle is travelling at [0059] in order to provide a more efficient cleaning system [0011].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the air nozzles of Shirakura, to control air flow based on vehicle speed, in order to provide a more efficient cleaning system (Nielsen [0011]). The amendments do not differentiate from a controller that is able to control cleaning of multiple sensors (both adjacent and non-adjacent) based on a cleaning need (e.g. if a non-adjacent sensor needs cleaning with the sensor selected but the adjacent sensor does not require cleaning).
As to claim 2, Modified Shirakura teaches the apparatus of claim 1, wherein the pressurized fluid is air (Shirakura [0099]).
As to claim 5-6, Modified Shirakura teaches the apparatus of claim 2, wherein the sensor assembly is recited as intended use. Thus, a sensor assembly is not required by the claim, and a skilled artisan would reasonably expect that Modified Shirakura could utilize a sensor assembly with a plurality of cameras and transparent surfaces to provide an external view. See also Shirakura (Figs.2-3), where the transparent surface can be a camera surface (Fig.1 ref 27 or 53) which have air nozzles (Fig.1 refs 27b or 53b) and non-adjacent transparent surfaces that can be cleaned simultaneously with the camera surface and at a different time than an adjacent transparent surface (Figs.1-3 in conjunction with [0152]).
As to claim 7, Modified Shirakura teaches the apparatus of claim 5, wherein the air nozzles blow the transparent surface clean (Shirakura [0086, 0099, & 102]). Thus, the blowing of air would move any debris/water on the surface towards an edge and off the surface.
As to claim 22, Modified Shirakura teaches the apparatus of claim 1, wherein the air strength (i.e. velocity/flow rate) is correlated to the level of dirtiness (i.e. obscurement) of the sensor surface (Shirakura [0125, 0173, & 0190]) and the inversely correlated to the velocity at which the assembly is moving (Nielson [0055, 0059, & 0062]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Nielsen (US20180272996A1) as applied to claim 2 above, and further in view of Frederick (US20200108801A1), Nishio (US20140097272A1), or Sakai (US202000180567A1).
As to claim 3, Modified Shirakura teaches the apparatus of claim 2, but does not disclose adjustable nozzles. However, the utilization of adjustable nozzles is common and well known in the art of vehicle mounted nozzles for cleaning, as evidenced by Frederick, Nishio, or Sakai.
Frederick discloses an art related vehicle sensor cleaner (abstract) wherein it is known to provide a joint (Fig.2 ref 234) coupled to a nozzle (Fig.2 ref 202) in order to aim a nozzle at debris located on the sensor based on controller signaling (see [0040] in conjunction with Fig.6 refs 602-610). Thus, Frederick allows for targeting of specific debris at certain locations in order to ensure their removal. Sakai similarly discloses a vehicle mounted sensor cleaning apparatus (abstract) wherein a nozzle is attached to be movable (Figs.16-17B) in order to accurately aim a spray at a region of the sensor window where debris is present [0227]. Nishio discloses an art related vehicle mounted nozzle for cleaning a transparent window (abstract & [0003]), wherein providing an adjustable nozzle allows for controlling and adjusting the jet of the nozzle onto the windshield [0040 & 0080]. Thus, Nishio allows for greater coverage of the spray target.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the air nozzle of Shirakura such that they are made to be adjustable, so as to accurately target debris/water on a target region (Frederick [0040] & Sakai [0227]) thereby allowing better coverage (Nishio [0040 & 0080]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Nielsen (US20180272996A1) as applied to claim 2 above, and further in view of evidentiary references Krishnan (US20210061237A1) & Matsushita (US20200158098A1).
As to claim 4, Modified Shirakura teaches the apparatus of claim 2, but only appears to showcase a single nozzle for each transparent surface (see Shirakura Fig.1). However, a skilled artisan would realize the inclusion of multiple air nozzles for a single transparent surface to be a mere duplication of parts (see MPEP 2144.04 Section VI) for increasing the drying/blowing capability and reducing time required to complete such blowing/drying. Further, evidentiary references Krishnan (see Figs.2 & 4) and Matsushita (see Figs.2, 15-17, & 22) showcase that multiple nozzles for a single transparent surface is a known configuration in the art. Thus, a skilled artisan would have found such a configuration obvious to try in order to increase the blowing/drying capabilities of the cleaning assembly.

Claims 8-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Nielsen (US20180272996A1) as applied to claim 5 above, and further in view of Savage (US4248383A) and Baldovino (US20190077376A1).
As to claims 8, Modified Shirakura discloses the apparatus of claim 5, wherein an air pump (Shirakura Fig.1 refs 41 or 49) is used for compressing the air (Shirakura [0111]). Meanwhile, Nielson showcases valves (Fig.1 ref 4) which regulate air flow and a tank (Fig.1 ref 7) for storing the compressed air [0064]. A skilled artisan would have found it obvious to supply the tank and valves in order to control the flow of air to each nozzle. Such a modification would provide the tank and valve prior to the nozzle. However, assuming arguendo that Nielson does not disclose the compressor tank is for storing pressurized air the following alternative rejection is provided. Modified Shirakura does not disclose a storage tank for the compressed air, however such a feature is well known in the art, as evidenced by Baldovino and Savage. Further, assuming arguendo that a valve is not equivalent to a pressure regulator, Savage further discloses a pressure regulator.
Baldovino teaches an art related sensor cleaner (abstract) wherein the production of pressurized air utilizes a compressor (see Figs.2-3 ref 36) and includes a storage tank for storing the pressurized air [0041] as well as valves [0041], synonymous to a pressure regulator, which are well known elements for regulating pressure of the air. Thus, systems which provide pressurized air are known to utilize compressors, valves, and storage tanks.
Savage discloses an art related vehicle cleaning apparatus for transparent elements on a vehicle (abstract). Savage further discloses the high-pressure air is utilized for cleaning said surfaces via the use of an accumulator (synonymous to a tank) for storing pressurized air, and a compressor for supplying the pressurized air to the accumulator (abstract). When utilizing an accumulator and compressor, pressure regulating valves are also used to ensure a desired air pressure it utilized for cleaning (Col.2 lines 19-25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Shirakura to include a storage tank and a pressure regulating valve after a storage tank to provide control of the desired pressure of air (Savage Col.2 lines 19-25). Further, the use of such structures is known in the art for their intended purpose (Baldovino [0041]), and it is in the purview of one of ordinary skill in the art to utilize a known structure for its provided pressurized air when it is desired to do so. 
As to claim 9, Modified Shirakura teaches the apparatus of claim 8, wherein there is a line which extends from the valve to the nozzle (see Nielson Fig.1 portion between refs 2 & 4) which would deliver pressurized air to the nozzle. Further, by incorporation of the pressure regulating valve, there is necessarily a fluid lines that delivers pressurized air from the pressure regulating valve to the nozzle (see also Savage Fig.1 fluid line from ref 36 to refs 64/66).
As to claims 10-11, Modified Shirakura teaches the apparatus of claim 9, wherein limitations drawn to the camera housing are intended use as the camera housing is recited as intended use. Thus, the claim does not require the lines to extend through/around the housing but rather be merely capable of doing so. To this extent, a skilled artisan would reasonably expect that a fluid line can extend around/through a housing, thus meeting the limitations of claims 10-11. Further, Baldovino showcases a configuration of such with fluid lines through/around a housing (see Baldovino Figs.1-2). One of ordinary skill in the art would have found it obvious to route fluid lines in the manner shown in Baldovino as such is a known configuration for supplying air to nozzles for cleaning sensors. Changing the routing of fluid lines is a simple modification requiring little skill, and absent evidence to the contrary, would present as a mere design choice of one of ordinary skill in the art (See MPEP 2144.04).
As to claim 12, Modified Shirakura teaches the apparatus of claim 9, wherein there is a fluid line for supplying pressurized air to the second nozzle (see Shirakura [0100]). However, assuming arguendo that Shirakura does not showcase such, Baldovino showcases multiple fluid lines for multiple transparent surfaces in order to clean multiple sensors (see Fig.2). Thus, provision of an air line to second nozzle in order to clean the nozzle as desired would have been obvious. Further, cleaning of the sensors aides in avoiding collisions and assisting driving (Baldovino [0001]). Furthermore, the usage of multiple sensors, surfaces, fluid lines, and nozzles would present to one of ordinary skill in the art as a mere duplication of parts (see MPEP 2144.04).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Nielsen (US20180272996A1) as applied to claim 1 above, and further in view of DE2 (DE202011105961U1) and Bazaz (US20150367819A1).
As to claim 23, Modified Shirakura teaches the assembly of claim 1, wherein Shirakura discloses that cleaning in rain as a specified cleaning time [0105 & 0131]. Further, Modified Shirakura states that control of air is inversely proportional to speed for a range of speeds (Nielson [0055, 0059, & 0062]). Thus, the controller has programming for controlling air flow rate/velocity based on future predicted velocity of the vehicle. As, the claim merely recites the limitation being “based on”, there only need some manner of relationship between the two (e.g. any amount of control of air flow rate/velocity happening when any amount of future velocity occurring). Modified Shirakura does not explicitly disclose the velocity or flow rate of air being dependent on a future predicted moisture level. However, such a feature is known in the art as evidenced by DE2 and Bazaz
DE2 discloses a predictive rain sensor that is utilized in order to remove delay between rain being on a transparent surface and removal of said rain [0007]. The rain sensor functions to detect incoming water before it reaches the transparent element [0008], thus reading on a predicted future moisture level. This sensor information is utilized by a control unit in order to effectively remove rainwater quickly [0007, 0009, & 0012].
Bazaz discloses an art related vehicle cleaning system wherein air blowing a known alternative to wipers in order to prevent/remove rain water [0005].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Shirakura to include a predictive rain sensor in order to determine if water will be incoming onto the transparent surface (DE2 [0007-0012]) and actuate the air nozzles in order to remove/prevent the water from inhibiting visibility of the transparent surface (Bazaz [0005]). It is noted that because Shirakura already discloses air nozzles, a skilled artisan would find it obvious to utilize the air nozzles already present to remove the rain based of the predictive rain sensor information to the controller.

Claim(s) 13-14 & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Nielsen (US20180272996A1) and Hoetzer (US20030155001A1).
As to claim 13, Shirakura discloses a sensor cleaning system (abstract) comprising: a first air nozzle (Fig.1 ref 52b) that ejects air onto a transparent surface of the sensor assembly [0099]; a fluid line (Fig.1 see line from ref 49 to ref 52b & [0111]) which supplies air to the nozzle; a water nozzle (Fig,1 ref 52a) that ejects water onto the transparent surface; a controller (Fig.1 combination of refs 10, 11, & 48) that is configured to control air flow strength (e.g. velocity and pressure) based on a dirtiness level [0125, 0173, & 0190] of the sensor (i.e. transparent surface), and control ejection of the fluid onto the transparent surface to be simultaneous (See Fig.2 rear fender lidar refs 56 with higher priority than rear lidar, indicating that it would occur before, in conjunction with [0152] stating simultaneous cleaning of multiple targets) with an ejection from a second air nozzle [0100] onto a non-adjacent surface (Fig.1 ref 56) and at a different time as an ejection from third air nozzle (Fig.1 ref 53b) onto an adjacent transparent surface (Fig.1 ref 53). Shirakura does not make any mention regarding the velocity or flow rate of the air with respect to vehicle velocity, however such a feature is known in the art as evidenced by Nielson. Shirakura also does not appear to show the water nozzle ejecting fluid onto the first air nozzle, however such a configuration is known in the art, as evidenced by Hoetzer
Nielsen discloses an art related cleaning system for transparent surfaces (abstract) wherein it is known to regulate air flow (i.e. pressure and velocity) based on the velocity a vehicle is travelling at [0059] in order to provide a more efficient cleaning system [0011].
Hoetzer discloses an art related vehicle sensor cleaning apparatus (abstract), wherein it is known to place an air nozzle (Fig.7 ref 3) above and opposite to a water nozzle (Fig.7 ref 70) in order to provide a transverse stream of air which effectively removes water and foreign contaminants [0014 & 0029].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the air nozzles of Shirakura, to control air flow based on vehicle speed, in order to provide a more efficient cleaning system (Nielsen [0011]). A skilled artisan would further modify Shirakura to configure the air nozzle above and opposite to the water nozzle to provide a transverse stream of air which enables removal of water and foreign contaminants (Hoetzer [0014 & 0029]). The amendments do not differentiate from a controller that is able to control cleaning of multiple sensors (both adjacent and non-adjacent) based on a cleaning need (e.g. if a non-adjacent sensor needs cleaning with the sensor selected but the adjacent sensor does not require cleaning).
As to claim 14, Modified Shirakura teaches the apparatus of claim 13, wherein the pressurized fluid is air (Shirakura [0099]).
As to claim 16, Modified Shirakura teaches the apparatus of claim 14 wherein Shirakura does not explicitly state if the washer fluid is water, however Hoetzer does disclose that a liquid for washing such sensor surfaces could be water (Hoetzer [0029]). Thus, it would have been obvious for one of ordinary skill in the art to utilize water as the washer fluid with a reasonable expectation of success in cleaning the sensor surfaces.
As to claim 17, Modified Shirakura discloses the apparatus of claim 16, wherein the controller provides cleaning of the sensors as needed (Shirakura [0125-0135], see also Hoetzer [0032]). Thus, the water nozzle is capable of periodically ejecting water, and does actually periodically eject water. Further, as the water jet sprays upwardly (see Hoetzer Fig.7) the water is ejected towards the air nozzles, and there is a reasonable expectation that the splashing of water hitting the surface would provide some cleaning of miniscule amounts of debris on the air nozzle.
As to claim 18, Modified Shirakura teaches the apparatus of claim 17, wherein the water and air nozzle are also located at opposing positions (see Hoetzer Fig.7 refs 3 & 70).
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a cleaning assembly a controller which performs a selection of how many non-adjacent surfaces to simultaneously clean based on a pressure drop of a prior operation being within a threshold. Accordingly, there is no prior art of record that would teach/suggest to one of ordinary skill in the art to modify Shirakura to incorporate such a feature, while also providing reasonable motivation to perform the modification. Thus, claim 21 is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE1 (DE202015008607U1) discloses a rain sensor that utilizes both weather forecasts and sensitivity settings in order to effectively increase rain sensitivity prior to rain occurring [0024], thereby increasing the speed at which rain removal is achieved [0024]
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishnan (US20210101539A1), Dubey (US20200094783A1), Sevak (US20190314865A1), Schmidt (US20190161125A1) all disclose sensor assemblies with multiple sensor surfaces, some being non-adjacent to others (see all Figs.)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deane (US20200001832A1) discloses an assembly for cleaning and drying that utilizes air flow to multiple sensors, manifolds, and valves (Figs.18-25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US20160297350A1) discloses a lamp cleaning system that utilizes valves to close off air flow pipes when pressure falls below a certain value [0062-0067].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holt (US20020005440A1) discloses a nozzle for cleaning vehicle lenses (abstract) utilizing an adjustable nozzle (Figs.11 & 13) with air and fluid (Fig.12).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller (US20200262396A1) discloses a nozzle for cleaning the lens of a camera (abstract) wherein a hose travels through the camera housing (Fig.29).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US20190077377A1) discloses a sensor cleaning apparatus (abstract) utilizing air and liquid nozzles (see Figs.3 & 6-7) to clean sensor assemblies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711